Citation Nr: 0206541	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  01-03 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
mechanical low back pain, currently evaluated as 10 percent 
disabling.

(The issues of entitlement to service connection for 
residuals of heat stroke, to include the question of whether 
new and material evidence has been submitted in support of a 
reopened claim, and entitlement to TDIU, will be the subject 
of a later Board decision.)


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from January 1983 to 
July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied claims of entitlement 
to service connection for residuals of heat stroke, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The RO also granted a claim of entitlement to an increased 
rating for service-connected mechanical low back pain, 
evaluated as 0 percent disabling, to the extent that it 
increased the veteran's evaluation to 10 percent.

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of heat 
stroke, and entitlement to TDIU, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.

In January 2002, a videoconference hearing was held before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).


FINDING OF FACT

The veteran's mechanical low back pain is manifested by 
complaints of pain, weakness and stiffness, and by no more 
than a moderate limitation of motion, but not by muscle spasm 
or neurological involvement. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for service-
connected mechanical low back pain have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the June 2000 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher evaluation for his mechanical low back pain.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC), informed the 
appellant of the evidence needed to substantiate his claim.  
In addition, in January 2002, the veteran was afforded a 
hearing.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC 
and the January 2002 hearing informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to this claim.  The RO has requested all 
relevant treatment records identified by the appellant.  The 
RO has also obtained VA and non-VA treatment records, as well 
as service medical records from the National Personnel 
Records Center.  In addition, the appellant has been afforded 
a VA examination for the disability in issue.  The Board 
therefore finds that VA has done everything reasonably 
possible to assist him and that there is sufficient evidence 
of record to decide his claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran's service medical records include a June 1983 
report which shows treatment for back pain.  The assessment 
was lumbosacral strain.  Reports dated in January 1984 show 
that he complained that he could not carry a rucksack due to 
back pain, and that he was profiled due to back pain.  An 
April 1984 report shows that he was treated for complaints of 
back pain since childhood, which had been exacerbated by a 
fall during service in June 1983.  He stated that he had been 
unable to perform physical training since June 1983, and that 
his back pain had become constant, with occasional radiation 
to his gluteal region and bilateral thighs.  X-rays of the 
lumbosacral spine revealed "a very slight left thoracic 
scoliosis," and "accentuated thoracic kyphosis."  A 
physical evaluation board (PEB) report, dated in April 1984, 
shows that the veteran was separated from service with 
chronic low back pain which had existed prior to service and 
had been aggravated thereby.  The back disability was 
evaluated as 10 percent disabling.  The veteran's separation 
examination report, dated in April 1984, notes "back pain-
dorsal kyphosis."

In February 1985, the RO granted service connection for a low 
back pain, evaluated as 0 percent disabling.  In September 
1999, the veteran filed  a claim for an increased rating.  In 
June 2000, the RO increased the veteran's evaluation to 10 
percent.  The veteran has appealed.  He essentially asserts 
that his low back pain is more than 10 percent disabling.  
Specifically, a review of the veteran's testimony from his 
hearing, held in January 2002, shows that he argues that he 
has almost constant low back pain, and that his low back 
symptoms, to include an inability to lift very much weight, 
and a limitation of motion, warrant a higher rating. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A VA spine examination report, dated in May 2000, shows that 
the veteran complained of pain, weakness, stiffness, 
fatigability and lack of endurance.  He stated that his 
symptoms flared up upon bending over too quickly.  He 
complained that he could not work due to his back, and "heat 
stroke" and "two nervous breakdowns."  He also reported 
having seizures.  It was noted that he did not use crutches, 
a brace, a cane or other device.  On examination, there was 
some evidence of painful motion upon getting out of a chair.  
There was no spasm, weakness or tenderness.  The veteran 
posture was flexed forward three degrees.  The veteran's 
spine had 62 degrees of forward flexion, 16 degrees of 
backward flexion, lateral flexion to 28 degrees (right) and 
20 degrees (left).  Motion stopped where pain began.  Deep 
tendon reflexes were hypoactive and equal.  Musculature of 
the back was satisfactory.  The diagnosis was arthralgia of 
the lumbosacral spine with no loss of function due to pain.

The claims files include VA outpatient treatment reports, 
dated between 1999 and 2002.  A review of these reports shows 
that in December 1999, the veteran denied joint pain, 
swelling and arthritis.  His gait and spinal curvature were 
normal.  The report contains no complaints or findings of any 
low back symptoms or pathology, other than kyphosis.  In 
January 2002, he complained of "arthritis with chronic pain 
to lower back."  He reported that he was taking Tylenol and 
Celebrex 200 milligrams (mg) BID (twice daily) for his pain.  
On examination, his gait was normal, deep tendon reflexes 
were 2+ and equal bilaterally, and spinal curvature was 
normal.  The report contains no complaints or findings of any 
low back symptoms or pathology other than "chronic lower 
back pain" and kyphosis.

Records from the Alabama Sports Medicine and Orthopaedic 
Center (ASMOC), and the Healthsouth Medical Center (HMC), 
dated in 2000, show that the veteran primarily received 
treatment for a left hemiarthroplasty in May 2000, and 
subsequent complications and therapy.  The findings included 
scoliosis and low back pain, and a normal neurological 
examination.  X-rays of the lumbosacral spine showed diffuse 
osteopenia with mild discogenic degenerative changes at L5-
S1, with no obvious fracture or dislocation.  

Records from the Social Security Administration (SSA), show 
that in January 1994, the veteran was determined to be 
disabled as of August 10, 1992, due to a number of physical 
and psychiatric conditions, including "scoliosis of back 
since birth."  

As a preliminary matter, the medical evidence shows that the 
veteran has several low back conditions for which service 
connection is not currently in effect.  Specifically, he is 
shown to have mild discogenic degenerative changes at L5-S1, 
scoliosis and kyphosis.  However, to the extent that these 
disorders may result in low back pain and/or limitation of 
low back function, the claims file does not currently contain 
any medical evidence by which the symptoms from these 
disorders may be disassociated from the symptoms of the 
veteran's service-connected mechanical low back pain.  In 
such cases, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, a 10 
percent disability evaluation is warranted for spine, 
limitation of motion, lumbar, slight.  A 20 percent rating is 
warranted where there is a moderate limitation of motion of 
the lumbar spine.  

In this case, the most recent findings, as described in the 
May 2000 VA examination report, show that the veteran's low 
back has 62 degrees of forward flexion, 16 degrees of 
backward flexion, lateral flexion to 28 degrees (right) and 
20 degrees (left).  Based on the foregoing, the Board finds 
that a moderate limitation of motion in the lumbar spine has 
been shown, and that the criteria for a 20 percent evaluation 
under DC 5292 have been met. 

The Board parenthetically notes that although the veteran's 
mechanical low back pain was previously service connected (in 
February 1985), and rated as 10 percent disabling (in June 
2000) under DC 5295 ("lumbosacral strain"), it appears that 
a 20 percent rating is warranted under DC 5292.  His 
mechanical low back pain has therefore been evaluated under 
the diagnostic code (DC 5292) which allows for the highest 
rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under the circumstances, and as both DC 5292 and DC 5295 
contemplate the same underlying low back pathology, the 
Board's action is not tantamount to a severance of service 
connection.  See Sanders v. West, 13 Vet. App.  491 (2000).

A rating in excess of 20 percent is not warranted under DC 
5292, as the findings are not representative of a severe 
limitation of motion in the lumbar spine.  As for other 
potentially applicable diagnostic codes, a rating in excess 
of 20 percent is not warranted for "lumbosacral strain" 
under DC 5295.  Under DC 5295, a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  However, the medical evidence does not show that he 
has severe limitation in the range of motion in his back, and 
when the ranges of motion in the back are considered together 
with the lack of evidence showing functional loss, to include 
the lack of any significant loss of muscle strength, or 
muscle atrophy, the veteran's lumbosacral strain is not shown 
to be severe.  Although there is some clinical evidence of 
limitation of forward bending in standing position and 
narrowing or irregularity of joint space in the low back 
region, the evidence does not show listing of whole spine to 
opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion.  Accordingly, the 
evidence does not show that the veteran has the requisite 
limitation of motion in the lumbar spine, or other 
symptomatology, as required for a rating in excess of 20 
percent under DC 5295.  

As a final matter, the Board has considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain under either DC 5292 or DC 5295.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-
97, 63 Fed. Reg. 31,262 (1998).  However, there is no 
evidence of objective pain on motion, or any other functional 
loss, to warrant a rating in excess of 20 percent at this 
time.  In this regard, the Board initially notes that the 
veteran's subjective complaints of pain are specifically 
contemplated in the criteria of DC 5295.  As for DC 5292, the 
May 2000 VA examination report shows that the examiner stated 
that there was no functional loss due to pain.  In addition, 
there is a lack of any significant findings of loss of muscle 
strength, muscle atrophy, muscle spasm, or neurologic deficit 
attributable to low back pathology.  In light of all of the 
foregoing, the Board concludes that there is no medical or 
factual basis upon which to conclude that there is functional 
loss due to pain to warrant a rating in excess of 20 percent 
at this time.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Therefore, the Board concludes that an evaluation in excess 
of 20 percent is not warranted for the veteran's low back 
syndrome.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.71a, DC's 5292, 5295.


ORDER

A rating of 20 percent for low back syndrome is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

